 



Exhibit 10.13

BOWNE & CO., INC.

LONG-TERM PERFORMANCE PLAN



1)   PURPOSE       The purpose of the Plan is to enable the Company, through
awards of incentive compensation, to attract and retain executives; to motivate
these executives to promote the long term growth and profitability of the
Company; and to further associate the interests of these executives with those
of the Company’s stockholders.   2)   DEFINITIONS       “Award” shall mean the
long term incentive award granted to a Participant for a Performance Period
under the Plan.       “Award Payment Date” shall mean, for each Performance
Period, the date on which the amount of the Award for that Performance Period
would have been paid to the Participant under Section 6 of the Plan, without
regard to any election to defer receipt of the Award made by the Participant
under Section 8 of the Plan.       “Board of Directors” shall mean the Board of
Directors of the Company.       “Change of Control” shall have the same meaning
as in the Company’s 1997 Stock Incentive Plan.       “Code” shall mean the
Internal Revenue Code of 1986, as amended.       “Committee” shall mean the
Compensation Committee of the Board of Directors.       “Company” shall mean
Bowne & Co., Inc.       “Deferred Award Plan” shall mean the Bowne & Co., Inc.
Deferred Award Plan.       “Disability” shall mean a disability under the
Company’s Long Term Disability Plan.       “Employee” shall mean any person
(including an officer) employed by the Company on a full-time salaried basis.

 



--------------------------------------------------------------------------------



 



    “Fair Market Value” shall mean the average of the highest and lowest sales
prices of stock reported as having occurred on the American Stock Exchange on
the date of determination thereof (or, if the stock is not then traded on the
American Stock Exchange, the mean between the highest and lowest sales prices
reported as having occurred on the principal market (as determined by the
Committee) on which the stock is then traded) or, if there is no such sale on
that date, then on the last preceding date on which such a sale was reported;
provided, however, that, if the stock has not been traded for ten trading days
or if there ceases to be a principal market for the stock of the Company, the
“Fair Market Value” of such stock shall be determined by the Committee in its
reasonable discretion and in good faith.       “Participant” shall mean an
Employee selected by the Committee to participate in the Plan for a Performance
Period.       “Performance Period” shall mean three consecutive calendar years
or such other period of time designated by the Committee with respect to which
an Award shall be earned; provided, however, that the Performance Period
preceding fiscal 1997 is deemed to be the twelve months ended October 31, 1996;
and provided further that the Performance Period immediately prior to calendar
year 1998 is deemed to be the fourteen months ended December 31, 1997.      
“Plan” shall mean the Bowne & Co., Inc. Long-Term Performance Plan, as set forth
herein, as from time to time amended and in effect.       “Retirement” shall
mean retirement after age 60 or such earlier age as may be approved by the
Company in writing.       “Stock” shall mean shares of common stock of the
Company.   3)   ADMINISTRATION       The Plan shall be administered by the
Committee, which shall have full authority and discretion to interpret the Plan,
to establish rules and regulations relating to the Plan, to determine the
criteria for eligibility to participate in the Plan, to select Participants in
the Plan, the performance targets under the Plan and the amount of the Awards,
and to make all other determinations and take all other actions necessary or
appropriate for the proper administration of the Plan. The Committee’s
interpretation of the Plan, and all actions taken within the scope of its
authority, shall be final and binding on the Company, its stockholders,
Participants, Employees, former Employees and beneficiaries. No member of the
Committee shall be eligible to participate in the Plan.

2



--------------------------------------------------------------------------------



 



4)   ELIGIBILITY AND PARTICIPATION       Participation in the Plan shall be
limited to those Employees whom the Committee shall select, on the basis of such
Employees’ significant impact on the long term success of the Company, to
participate in the Plan for that Performance Period.   5)   ESTABLISHMENT OF
GOALS; GRANT OF AWARDS       The Committee shall approve the level of
performance goals which must be achieved during a Performance Period in order
for a Participant to earn an Award payable under the Plan at the end of that
Performance Period. Each Participant selected by the Committee with respect to a
particular Performance Period shall be granted an Award for that Performance
Period determined by the Committee in its sole discretion.   6.   PAYMENT OF
AWARDS



  (a)   Subject to the provisions of Section 7 and Section 8, each Participant
shall be eligible to receive after the close of a Performance Period cash or
Stock equal to the value of such Participant’s Award for that Performance
Period; provided, however, that no Participant shall receive more than 100% of
his or her target Award; provided, further, that in the event payment of an
Award, or a portion of an Award, would not be fully deductible, when paid by the
Company, under the Code, then payment for such Award, or the portion of such
Award which is not deductible, shall be mandatorily deferred pursuant to the
Deferred Award Plan and such Award or portion of such Award shall not be payable
pursuant to this Plan.     (b)   Subject to the provisions of Section 6 and
Section 7, an Award shall be paid as soon as practicable after the close of the
Performance Period, unless the Participant has made an election under Section 8
to defer receipt of such Award.     (c)   In the event of a Change of Control,
the Committee, in its sole discretion, may terminate any or all active
Performance Periods with respect to any Participant and pay such Participant
cash or stock equal to the value of such Participant’s target Award for those
terminated Performance Periods.

3



--------------------------------------------------------------------------------



 



7.   LIMITATIONS ON RIGHTS TO PAYMENT OF AWARDS



  a)   No Participant shall have any right to receive payment of an Award under
the Plan for a Performance Period unless the Participant remains in the employ
of the Company or any of its affiliates through the Award Payment Date. However,
in the event that, prior to the Award Payment Date, a Participant’s employment
with the Company and its affiliates terminates due to the Participant’s death,
disability or retirement, the Participant (or, in the event of the Participant’s
death, the person or estate determined under Section 9) shall remain eligible to
receive a portion of the Award based on the amount of time the Participant was
employed during the Performance Period. Notwithstanding the preceding two
sentences, the Committee may, if in the reasonable opinion of the Committee
circumstances warrant such action, approve payment of an Award to a Participant
whose employment terminates prior to the Award Payment Date for reasons other
than death or disability or retirement.     b)   Furthermore, no Participant
shall have any right to receive payment of an Award under the Plan if,
subsequent to the commencement of the Performance Period and prior to the Award
Payment date, the Participant either (i) engaged directly or indirectly, either
personally or as an employee, agent, partner, stockholder, officer or director
of, or consultant to, any entity or person engaged in any business in which the
Company or any of its affiliates is engaged, and, in the opinion of the
Committee, such entity or person has engaged in competition with the Company or
any of its affiliates or (ii) at any time divulged to any person or entity other
than the Company or any of its affiliates, any of the trade secrets, methods,
processes or other proprietary or confidential information of the Company or any
of its affiliates. For the purposes of this paragraph, a Participant shall be
deemed not a stockholder of a competing entity if the Participant’s record and
beneficial ownership amount to not more than one percent of the outstanding
capital stock of any company subject to the periodic reporting requirements of
Section 13 or Section 15(d) of the Securities Exchange Act of 1934, as amended.

4



--------------------------------------------------------------------------------



 



8.   DEFERRAL OF PAYMENT AWARDS.



  a)   A Participant may, subject to the terms and conditions of this Section 8,
elect to defer payment of all or a portion of any Award which the Participant
might earn with respect to a Performance Period by completing the payment
deferral form prescribed by the Committee. The Committee may, at its discretion,
provide that a percentage or percentages of amounts voluntarily deferred
pursuant to this Section 8 will be matched.     b)   Payment Deferral Form. The
payment deferral form shall include:



  (i)   the amount to be deferred;     (ii)   the period of deferral;     (iii)
  the period over which the payment is to be made; and     (iv)   an
acknowledgement by the Participant that he or she will pay to the Company any
amount required to be withheld in order to comply with applicable tax laws and
regulations.



  c)   Date of Election. For any Performance Periods ending prior to November 1,
1997, an election to defer receipt of an Award shall be made prior to the May 1
that immediately precedes the end of the applicable Performance Period, and for
any Performance Period ending on or after November 1, 1997, an election to defer
receipt of an Award shall be made prior to the December 31 that immediately
precedes the end of the applicable Performance Period. Notwithstanding the
preceding sentence, a Participant’s election to defer may be made up to 30 days
after the date the individual first becomes a Participant.     d)   Payment of
Deferred Awards. The amount deferred and the matching amount plus or minus any
earnings or losses thereon pursuant to Subsection (e) hereof will be paid (in
cash or Stock, at the Committee’s sole discretion) to the Participant (or, in
the event of the Participant’s death, the person or estate determined under
Section 9), on the date(s) specified in the deferral form prescribed by the
Committee; provided, however, that in the event a deferred Award or portion of
an Award, when payable, would not be fully deductible by the Company under the
Code, then payment for such Award or portion of such Award will be mandatorily
deferred hereunder until such time as the Company may fully deduct payment for
such Award, or portion of such Award, pursuant to the Code.     e)   Earnings
Credited on Deferred Amounts/Matching Amounts. The Deferred Amount and the
matching amount will be credited with dividend equivalents and appreciate and
depreciate in the same manner as if it were Stock.

5



--------------------------------------------------------------------------------



 



  f)   Acceleration of Payment of Deferred Amount.



  (i)   At any time prior to complete payment of the Deferred Amount and
matching amount plus or minus any earnings or losses, the Company may, in its
sole discretion, pay to the Participant (or, in the event of the Participant’s
death, the person or estate determined under Section 9), an amount not greater
than that portion of the Deferred Amount plus or minus any earnings or losses
that the Committee determines, in its sole discretion, necessary to meet a
financial hardship arising from an emergency. The payment shall be made only in
instances of hardship arising from causes beyond the Participant’s control. The
Participant shall apply in writing to the Committee for any hardship payment
under this subsection (i) and shall furnish the Committee such information as
the Committee deems necessary and appropriate to make its determination.    
(ii)   The entire Deferred Amount and the matching amount, plus or minus any
earnings or losses, shall become immediately payable in the event of a Change of
Control.



9.   DESIGNATION OF BENEFICIARY       A Participant may designate a beneficiary
or beneficiaries who, in the event of the Participant’s death prior to full
payment of any Award hereunder, shall receive payment of any Award due under the
Plan. Such designation shall be made by the Participant on a form prescribed by
the Committee. The Participant may at any time, change or revoke such
designation. A beneficiary designation, or revocation of a prior beneficiary
designation, will be effective only if it is made in writing on a form provided
by the Company, signed by the Participant and received by the Secretary of the
Company (or the Secretary’s designate). If the Participant does not designate a
beneficiary or the beneficiary dies prior to receiving any payment of an Award,
Awards payable under the Plan shall be paid to the Participant’s estate. If the
beneficiary dies after receiving any payment of an Award, any amounts remaining
to be paid shall be paid to the beneficiary’s estate.   10.   CORPORATE CHANGE  
    If (i) the Company shall at any time be involved in a transaction described
in subsection (a) of Section 424 of the Code; (ii) the Company shall declare a
dividend payable in, or shall subdivide or combine, the Stock; or (iii) any
other event shall occur which in the judgment of the Committee necessitates
action by way of adjusting the terms of the outstanding Awards, the Committee
shall

6



--------------------------------------------------------------------------------



 



    forthwith take any such action as in its judgment shall be necessary to
preserve the Participant’s rights substantially proportionate to the rights
existing prior to such event. The judgment of the Committee with respect to any
matter referred to in this paragraph shall be conclusive and binding upon each
Participant.



11.   AMENDMENTS       The Board of Directors or the Committee may at any time
amend (in whole or in part) this Plan provided that no such amendment shall
adversely affect an Award previously granted.   12.   TERMINATION       The
Board of Directors or the Committee may terminate this Plan (in whole or in
part) at any time. The termination shall not adversely affect an Award
previously granted.   13.   MISCELLANEOUS PROVISIONS



  (a)   This Plan is not a contract between the Company and its Employees; it is
totally gratuitous on the part of the Company. No Employee or other person shall
have any claim or right to be granted an Award under this Plan. Neither the
establishment of this Plan, nor any action taken hereunder, shall be construed
as giving any Employee any right to be retained in the employ of the Company.  
  (b)   A Participant’s right and interest under the Plan may not be assigned or
transferred, except as provided in Section 9 hereof, and any attempted
assignment or transfer shall be null and void and shall extinguish the Company’s
obligation under the Plan to pay Awards with respect to the Participant.     (c)
  The Plan shall be unfunded except that the Company may establish a grantor
trust to assist it in meeting its obligations hereunder.     (d)   The Company
shall have the right to deduct from Awards paid any taxes or other amounts
required by law to be withheld.     (e)   The Plan shall be construed,
interpreted and governed in accordance with the laws of the State of Delaware,
without reference to rules relating to conflicts of law.



14.   EFFECTIVE DATE       The Plan shall be effective on November 1, 1996.

7